Citation Nr: 0732324	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-36 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation greater than 
10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in  Nashville, Tennessee, which granted, in pertinent 
part, the veteran's claim for an increased (compensable) 
disability evaluation for a left knee disability, assigning a 
10 percent rating effective March 8, 2002 (the date that VA 
received this claim), and denied the veteran's claim for a 
disability evaluation greater than 10 percent for a fifth 
cranial nerve injury due to a tooth extraction.  The veteran 
disagreed with this decision in February 2003, seeking 
disability evaluations greater than 10 percent each for a 
left knee disorder and for a fifth cranial nerve injury due 
to a tooth extraction.  He perfected a timely appeal on these 
claims in December 2003 and requested both RO and Travel 
Board hearings.  An RO hearing was held on the veteran's 
claims in February 2004.  A Travel Board hearing was held at 
the RO before the undersigned Acting Veterans Law Judge in 
July 2006.

In October 2006, the Board denied the veteran's claim for a 
disability evaluation greater than 10 percent for a fifth 
cranial nerve injury due to a tooth extraction and remanded 
the veteran's claim for a disability evaluation greater than 
10 percent for a left knee disability to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

The issue of entitlement to an increased rating for the 
service-connected left knee disability on an extraschedular 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left knee disability is manifested by 
subjective complaints of severe knee pain, and objective 
findings of extension to 0 degrees, flexion to 110 degrees 
actively and to 115 degrees passively, no additional 
limitation on repetitive range of motion testing, and a very 
small joint effusion.  There is no clinical evidence of 
dislocation or internal derangement of the knee.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes (DC's) 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2002.  The RO also provided the 
appellant additional notice by letter dated in August 2003 
and notified him of the Dingess requirements by letter dated 
in June 2006.

Pursuant to the Board's October 2006 remand, the RO provided 
the appellant with additional VCAA notice and notice of the 
Dingess requirements in November 2006, subsequent to the 
initial adjudication.  While this notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  The 
claim was subsequently readjudicated in a June 2007 
supplemental statement of the case, following the provision 
of all relevant notice.  The veteran has not alleged any 
prejudice as a result of the post-decisional (i.e., after the 
November 2002 rating decision that is the subject of this 
appeal) notification provided to him by the RO in August 2003 
or June and November 2006, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the RO and the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for a Left Knee Disability

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2006); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). However, where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, as in this case, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2006).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Veterans Court) held 
that, in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See also 38 C.F.R. § 4.59.

DC 5257 provides disability evaluations for knee impairment.  
A 10 percent evaluation is warranted for slight knee 
impairment involving recurrent subluxation or lateral 
instability. The next higher evaluation of 20 percent is 
warranted for moderate knee impairment. The maximum 
disability evaluation of 30 percent is warranted for severe 
knee impairment. 38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, a 10 percent rating is warranted for 
limitation of flexion of the leg to 45 degrees. A 20 percent 
rating is warranted for limitation of flexion of the leg to 
30 degrees. The maximum evaluation of 30 percent is warranted 
for limitation of flexion of the leg to 15 degrees. 38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a 10 percent rating is warranted for 
limitation of extension of the leg to 10 degrees. The next 
higher evaluation of 20 percent is warranted for limitation 
of extension of the leg to 15 degrees.  An evaluation of 
30 percent is warranted for limitation of extension of the 
leg to 20 degrees. An evaluation of 40 percent is warranted 
for limitation of extension of the leg to 30 degrees. The 
maximum evaluation of 50 percent is warranted for limitation 
of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, 
DC 5261.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (DCs 5003-
5010) and for instability of a knee (DC 5257). See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998).  

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
DC 5003. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel also has held that separate ratings may 
be assigned for limitation of flexion and limitation of 
extension of the same joint. See VAOGCPREC 9-2004 (Sept. 17, 
2004).

In this case, the veteran's service-connected left knee 
disability is evaluated as 10 percent disabling under 
Diagnostic Code 5299-5257.  

VA clinical records show that, in February 2002, the veteran 
complained of constant severe left knee pain since active 
service and recently increased swelling and giving way of the 
left knee.  In March 2002, the veteran complained of left 
knee pain that was 3/10 on a pain scale.  He reported a piece 
of "meniscus" that protruded at times from his left knee 
and was accompanied by severe pain.  Objective examination 
showed no effusion and no patellar apprehension.  The 
impression was patellar subluxation.

On VA joints examination in August 2002, the veteran again 
complained of constant left knee pain with flare-ups that 
lasted up to 2 days, intermittent locking with occasional 
buckling that occurred once or twice a week, and intermittent 
swelling of the left knee with pain often exacerbated by 
squatting and kneeling.  X-rays of the left knee in March 
2002 were noted as normal.  Physical examination showed that 
he arose very slowly and ambulated independently without 
device, no significant antalgic component to his gait, a 
14 centimeter crescent shaped scar along the lateral and 
superior aspect of the patella, no effusion or palpable 
abnormality of the knee, no pain on palpation, and no 
ligamentous instability.  Active and passive range of motion 
testing of the left knee showed flexion to 131 degrees and 
extension to -10 degrees.  There was no muscle atrophy and 
normal motor strength.  The VA examiner stated that there was 
no clinical evidence of any ligament instability or meniscus 
tear, no heat or effusion, and no crepitation on active range 
of motion in the left knee.  He noted that the veteran was 
able to walk with at best a very minimally antalgic gait on 
the left and was able to squat and return to standing 
position unsupported with mild audible crepitation 
bilaterally.  The assessment included status-post left knee 
injury with arthroscopic surgery times two.

On VA outpatient treatment later in August 2002, the veteran 
complained of pain, locking, catching, and a feeling of 
giving way in his left knee.  Physical examination showed 
intact ligaments, positive patellofemoral symptoms, crepitus 
with knee extension, positive apprehension, and no joint line 
tenderness.  The assessment was patellofemoral pain-probable 
chondromalacia patellae.  In December 2002, the veteran 
described pain underneath his kneecap and locking and popping 
sensations in the left knee.  He also described a feeling of 
a foreign body rolling around in his knee, some times 
becoming dislodged, and being palpable underneath the skin.  
Physical examination showed no effusion, a range of motion 
from 0-130 degrees, an extremely full patellar tendon on the 
left side that was most likely a mass underneath the patellar 
tendon.  The assessment was left knee pain and a 2 centimeter 
foreign body located just below his patellar tendon.  This 
mass was surgically removed in January 2003.  At an August 
2003 follow-up to the January 2003 resection, the veteran 
complained of pain on the inferolateral aspect of the left 
knee.  Physical examination showed a well-healed medial 
peripatellar incision, some mild tenderness on the 
inferolateral aspect of the patella, no palpable crepitus, 
and no joint line tenderness.  The examiner noted that the 
veteran's main symptom seemed to be patellofemoral in nature.  

On VA joints examination in July 2004, the veteran complained 
of a constant dull aching pain in the left knee that started 
out as a 3/10 on a pain scale and progressed to 10/10 at the 
end of the day, weakness, giving way, swelling, heat, and 
locking.  He was using a hinged knee brace but denied the use 
of a cane or crutches.  The VA examiner reviewed the 
veteran's claims file.  The veteran denied any episodes of 
knee dislocation or subluxation.  Physical examination showed 
two well-healed non-hypertrophic scars.  The left knee was 
not warm to the touch and was not swollen.  There was mild 
tenderness to palpation along the lateral aspect of the left 
knee.  Range of motion testing of the left knee showed 
flexion to 100 degrees with pain starting at 70 degrees and 
extension to 0 degrees.  The collateral ligaments were 
stable.  There was significant guarding with range of motion 
testing, so much that the VA examiner could not adequately 
perform a passive range of motion examination.  The veteran 
was extremely resistant to flexion beyond 100 degrees.  There 
was no change in muscle tone and no muscle atrophy.  Motor 
strength was 5/5 on flexion and extension.  The veteran's 
shoe wear pattern was normal.  There was no significant 
antalgic gait.  There were two calluses, one of each great 
toe on the inner aspects.  The veteran reported that his 
shoes were relatively new.  X-rays showed a small left knee 
joint effusion.  The VA examiner stated that the veteran's x-
rays did not reveal chronic pathology that could be 
attributed to active service.  The diagnoses included 
pigmented villonodular synovitis, status-post open 
resection/biopsy in January 2003, and multiple episodes of 
foreign body resection by arthroscopy.  

The veteran testified at his RO hearing in February 2004 that 
he had been treated for left knee problems at VA Medical 
Centers in Murfreesboro, Tennessee, and Wilmington, Delaware.  
In response to requests for records, each of these facilities 
notified the RO in October 2004 that they had no records for 
the veteran.

On VA outpatient treatment in June 2005, the veteran 
complained of a long history of left-sided knee pain.  The 
examiner noted that the majority of the veteran's left knee 
pain began prior to active service and was then exacerbated 
by the veteran's in-service duties as a jet engine mechanic.  
The veteran wore a knee brace.  Physical examination showed a 
well-healed medial peripatellar incision, some mild 
tenderness on the inferolateral and inferomedial aspect of 
his patella, no creptius, no medial or joint line tenderness, 
and stable ligaments.  X-rays showed no joint space narrowing 
and some medial osteophyte formation.  The assessment was 
that the veteran's left knee pain was most likely secondary 
to patellofemoral chondromalacia that was likely related to 
early arthritic changes.

On VA examination in April 2007 conducted pursuant to the 
Board remand, the veteran complained of daily sharp severe 
left knee pain, trouble falling asleep due to this pain, knee 
swelling twice a week, and giving way.  The veteran denied 
any locking of aspiration of fluid on the left knee.  The VA 
examiner reviewed the veteran's claims file.  The veteran 
denied any flare-ups of pain but reported that his left knee 
pain was severe and constant.  Although the veteran reported 
using a knee brace daily, the VA examiner noted that he was 
not wearing a brace at this examination or using a cane.  The 
veteran reported missing work 3 days a week due to knee pain.  
He was unable to play with his children, do any sports, or 
use his backhoe or any equipment that has a clutch to 
operate.  He was able to stand only for 10-15 minutes and 
able to walk for less than 1/4 of a mile.  Physical examination 
of the left knee showed no swelling, tenderness all over the 
knee, no warmth, full extension to 0 degrees, flexion to 
110 degrees actively and to 115 degrees passively, passive 
manipulation limited by strong resistance, pain at 90 degrees 
of flexion, no additional limitation of motion on repetitive 
range of motion testing, stable collateral ligaments, very 
good muscle strength, a normal gait, some evidence of 
abnormal weight-bearing, and bilateral great toe calluses at 
the lateral aspect of each great toe.  The VA examiner 
reviewed a magnetic resonance imaging (MRI) scan of the left 
knee which showed a very small joint effusion and was 
otherwise unremarkable with no evidence of internal 
derangement of the knee.  The VA examiner stated that, based 
on the veteran's examination, "he is in a constant flare-up 
or constant severe pain which would indicate that he was 
having that pain during the examination today."  This 
examiner stated that the veteran's range of motion recorded 
during this examination reflected his limitation in a severe 
episode rather than during an intermittent flare-up of left 
knee pain.  The diagnoses were synovitis with open resection 
biopsy in January 2003, foreign body resection by arthroscopy 
of multiple occasions, and reconstructive surgery on the left 
knee after a motor vehicle accident in 1985.

The Board finds that the preponderance of the evidence is 
against a disability evaluation greater than 10 percent for a 
left knee disorder.  The medical evidence demonstrates that, 
throughout the appeal period, there has been full extension 
of the left knee. The veteran's left knee also has not shown 
a compensable degree of limitation of flexion despite 
repeated VA examinations during the appeal period.  Hence, 
assignment of an increased rating for either limited 
extension or flexion of the veteran's left knee is not 
warranted.  See 38 C.F.R. § 4.71a, DC's 5260, 5261.  
Moreover, since the veteran does not have a compensable 
degree of limitation of flexion or extension in the left 
knee, separate 10 percent ratings may not be assigned for 
limitation of flexion and for limitation of extension. See 
VAOGCPREC 9-2004.  

The evidence also indicates that, on VA joints examination in 
August 2002, the veteran had some mild audible crepitation 
when returning to a standing position from squatting.  
However, the VA examiner concluded that there was no crepitus 
or ligament instability in the left knee.  There was no left 
knee crepitus on outpatient treatment in August 2003 and in 
June 2005.  The veteran also does not experience any internal 
derangement of the left knee.  Internal derangement and 
chondromalacia may be rated on the basis of instability of 
the knee joint under 38 C.F.R. § 4.71a, DC 5257.  Although 
there was some audible crepitation when standing up from 
squatting on VA joints examination in August 2002, subsequent 
examinations of the left knee showed no left knee crepitus 
and his left knee joint has been fully stable throughout the 
appeal period.  Absent instability of the left knee joint, a 
10 percent rating may not be assigned for internal 
derangement or chondromalacia of the left knee.  See 
VAOGCPREC 23-97 and VAOGCPREC 9-98.

The veteran's left knee x-rays show, at most, a mild joint 
effusion.  However, the VA examiner determined in July 2004 
that the veteran's x-rays did not reveal any chronic 
pathology that could be attributed to active service.  
Another VA examiner concluded in April 2007 that, with the 
exception of a small joint effusion, x-rays of the veteran's 
left knee were unremarkable and showed no internal 
derangement of the left knee.  As such, a separate 10 percent 
rating for degenerative (or traumatic) left knee arthritis is 
not warranted.  See 38 C.F.R. § 4.71a, DC 5003.

In addition to consideration of the above Diagnostic Codes, 
the Board also has considered evaluating the veteran's left 
knee disorder under the DC 5258 pertaining to dislocated 
semilunar cartilage. However, throughout the appeal period, 
the left knee has not exhibited a pattern that involves 
frequent episodes of "locking," pain, and effusion into the 
joint.  In making this determination, the Board acknowledges 
that the veteran has complained of left knee pain throughout 
appeal period. However, there is no objective evidence that 
the veteran experiences recurrent "locking" of the left knee 
or any left knee effusion.

Finally, there is no medical evidence of nonunion or malunion 
of the tibia and fibula at the point where these bones 
articulate with the left knee joint.  Absent nonunion or 
malunion, 38 C.F.R. § 4.71a, DC 5262 is not for application 
in rating the veteran's left knee disorder.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999).  The Board does not dispute that pain limits 
function of the veteran's left knee; as he reported at his 
most recent VA joints examination in April 2007, he misses 
3 days a week of work due to his left knee pain.  However, 
range of motion testing of the left knee on most recent VA 
examination in April 2007 showed full extension and 
limitation of flexion that was not compensable.  The VA 
examiner stated that these results reflected the veteran's 
limitation of motion during a severe episode of left knee 
pain.  His complaints of left knee pain were considered and 
appear to be the basis for the assignment of the current 10 
percent disability rating. 

The Board has considered the veteran's claim for an increased 
rating for his left knee disorder under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  This has been done in the present case as the 
veteran is assigned a 10 percent disability rating.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In summary, the currently assigned 10 percent evaluation for 
a left knee disability take into account any additional range 
of motion loss from pain, weakened movement, excess 
fatigability, or incoordination of the left knee.  Thus, even 
applying DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, the Board finds that the veteran is not entitled to 
additional compensation.  Hence, an increased rating on a 
schedular basis is not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is no 
approximate balance of positive and negative evidence that 
otherwise warrants a more favorable decision.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for a left knee disorder, currently 
rated as 10 percent disabling, is denied.

REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
April 2007 VA examination included the veteran's report that 
he missed 3 days per week of self-employment due to knee 
pain.  In such circumstances, the Board finds that the 
criteria for submission to the Chief Benefits Director to 
determine whether an extraschedular rating for the left knee 
disability is warranted.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v.  Brown, 
8 Vet. App. 218 (1995).

VA should advise the veteran that under 38 C.F.R. § 3.321(b) 
the governing norm in consideration of such a claim is that 
of an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  VA 
should notify the veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records and statements from his employer, 
coworkers, health care providers, family, and friends who 
have observed the effects of his knee disability on his 
ability to operate successfully in a work environment.  The 
veteran should be requested to submit all evidence in his 
possession  hat pertains to this matter.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an extraschedular disability 
rating and effective date for his 
service-connected left knee disability.  
The veteran should be notified that 
evidence that may substantiate his claim 
could include, but not be limited to, 
employment records and statements from 
his employer, coworkers, health care 
providers, family, and friends who have 
observed the effects of his knee 
disability on his ability to operate 
successfully in a work environment.

2.  After completion of any other 
development indicated by the state of the 
record, adjudicate the matter of 
entitlement to an extraschedular rating 
for the veteran's left knee disability, 
on an extraschedular rating basis.  
Should submission of the matter to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the 
veteran, he and his representative should 
be issued an appropriate supplemental 
statement of the case and be given the 
opportunity to respond. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


